Citation Nr: 1607837	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-30 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a disability rating greater than 10 percent for chondromalacia, right knee, patella with painful plica band with early arthritis.

2. Entitlement to an increased disability rating for left total knee arthroplasty (previously rated as chondromalacia, left knee, patella with early arthritis, medial meniscal tear, partial), rated as 10 percent disabling prior to May 13, 2011, as 20 percent disabling as of that date, and as 30 percent disabling as of May 1, 2015.

3. Entitlement to a disability rating greater than 10 percent for left ankle fracture residuals with post-traumatic arthritis. 

4. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983 and again from December 1986 to February 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a December 2012 decision, the Board remanded these claims for additional necessary development. At that time, the Board noted that by rating decision dated in March 2012 the RO granted a temporary total rating under 38 C.F.R. § 4.30 requiring convalescence for the Veteran's left ankle disorder from May 20, 2010, to October 31, 2010. It also noted that the RO granted a temporary total rating under 38 C.F.R. § 4.30 requiring convalescence for the Veteran's left knee disorder from September 6, 2011, to November 30, 2011. 

Subsequent to the Board remand, the RO increased the rating for the left knee from 10 to 20 percent, effective from May 13, 2011, not disturbing the 100 percent temporary rating due to surgery and convalescence for that knee from September to December 1, 2011, and assigning a 20 percent effective from December 1, 2011. In a June 2015 rating decision, the VA Evidence Intake Center granted another temporary total rating due to surgery and convalescence for Veteran's service-connected left knee disorder from March 17, 2014, and a 30 percent rating effective May 1, 2015. Additionally, the characterization of the left knee disability has been changed to reflect that the Veteran underwent left total knee arthroplasty (TKA) in March 2014. Finally, separate noncompensable ratings have been assigned for post-surgical scars of the left knee and left ankle. The Veteran has not appealed these ratings, and they are not the subject of this appeal.

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that, owing to circumstances that developed subsequent to the December 2012 Board decision, additional action is required prior to appellate review in order to comply with VA's duty to assist set forth at 38 C.F.R. § 3.159 (2015).

While the Veteran was afforded VA examination for his knees and left ankle in September 2013, he underwent left TKA in March 2014. Although post-surgical VA treatment and therapy notes have been considered, the Board finds that an updated VA examination is required as to both knees and the left ankle to ascertain the current ratable manifestations of these service-connected disabilities. In this regard, the Veteran has complained in the aforementioned recent VA treatment records of bilateral knee and left ankle pain, as well as painful, difficult walking following the surgery. Also noted during treatment were decreased range of motion of the left knee and an antalgic gait due to chronic knee and left ankle pain. See March 2014 to April 2015 VA treatment and physical therapy records versus September 2013 examination report finding of mild or no antalgic gait or gait deviation. 

Moreover, in a December 2013 written statement, the Veteran urges that the September 2013 VA examination was inadequate because the ranges of motion for the knees and ankle were forced by the examiner and thus not reflective of his actual functional range of motion in those joints. He also argues that he was limited as to what he was allowed to say at the examination with regard to all of his service-connected disabilities, and he did not feel that he was permitted to fully describe the functional limits presented by his service-connected disabilities.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran. See Green v. Derwinski, 1 Vet. App. 121 (1991). In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015). Under the circumstances, and specifically noting that the potential impact of the March 2014 surgery on the Veteran's bilateral knee and left ankle functioning, as well as the treatment records and the Veteran's complaints, the Board finds that an additional examination is warranted for both bilateral knee and left ankle disabilities. 

Additionally, inasmuch as it is apparent that the Veteran has undergone additional treatment for his service-connected disabilities since April 2015, updated records should be sought on remand.

The issue of entitlement to TDIU must remain in abeyance pending the development of the above noted issues, as this issue is inextricably intertwined with those issues.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of updated VA treatment records dated since April 2015 and associate them with the claims file.  

2. Schedule the Veteran for a VA examination to determine the current nature and severity of his diagnosed bilateral knee and left ankle disabilities. The entire electronic record associated with the claim must be reviewed by the examiner.

All diagnostic testing to make this determination must be ordered. All clinical findings must be reported in detail and correlated to a specific diagnosis. The AOJ should ensure the examiner provides all information required for rating purposes.  The examiner should also describe the functional effect of these disabilities in a work setting. 

3. Finally, review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated. Then readjudicate the claims remaining on appeal. If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond. The case is to then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

